       Case 2:20-cv-00715-DMC Document 14 Filed 08/26/21 Page 1 of 11


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOSHUA DAVIS BLAND,                               No. 2:20-CV-0715-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    DEREK COX, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action under 42 U.S.C.

18   § 1983. Before the Court is Plaintiff’s first amended complaint. ECF No. 12. Several defects remain

19   in the amended complaint. The Court grants Plaintiff further leave to amend.

20                                    I. SCREENING REQUIREMENT

21                  The Court must screen complaints from prisoners seeking relief against a

22   governmental entity, officer, or employee. See 28 U.S.C. § 1915A(a). The court must identify any

23   cognizable claims and dismiss any portion of the complaint that is frivolous or malicious, fails to

24   state a claim upon which relief may be granted, or seeks monetary relief from a defendant who is

25   immune from such relief. See 28 U.S.C. § 1915A(b)(1), (2).

26                  A complaint must contain a short and plain statement of the claim that a plaintiff is

27   entitled to relief. Fed. R. Civ. P. 8(a)(2). The complaint must provide “enough facts to state a claim

28   to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).
                                                        1
      Case 2:20-cv-00715-DMC Document 14 Filed 08/26/21 Page 2 of 11


 1   Detailed factual allegations are not required, but “[t]hreadbare recitals of the elements of a cause

 2   of action, supported by mere conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S.

 3   662, 678 (2009). To survive screening, a plaintiff’s claims must be facially plausible, which

 4   requires sufficient factual detail to allow the Court to reasonably infer that each named defendant

 5   is liable for the misconduct alleged. Id. at 678–79; Moss v. U.S. Secret Service, 572 F.3d 962, 969

 6   (9th Cir. 2009). Plaintiffs must demonstrate that each defendant personally participated in the

 7   deprivation of the plaintiff’s rights. Jones v. Williams, 297 F.3d 930, 934 (9th Cir. 2002). If the

 8   allegations “do not permit the court to infer more than the mere possibility of misconduct,” the

 9   complaint does not state a claim. Iqbal, 556 U.S. at 679. The complaint need not identify “a precise

10   legal theory.” Kobold v. Good Samaritan Reg’l Med. Ctr., 832 F.3d 1024, 1038 (9th Cir. 2016).

11                  The Court must construe a pro se litigant’s complaint liberally. See Haines v.

12   Kerner, 404 U.S. 519, 520 (1972) (per curiam); Wilhelm v. Rotman, 680 F.3d 1113, 1121 (9th Cir.

13   2012). However, “‘a liberal interpretation of a civil rights complaint may not supply essential

14   elements of the claim that were not initially pled.’” Bruns v. Nat’l Credit Union Admin., 122 F.3d

15   1251, 1257 (9th Cir. 1997) (quoting Ivey v. Bd. of Regents, 673 F.2d 266, 268 (9th Cir. 1982)).

16   The Court may dismiss a pro se litigant’s complaint “if it appears beyond doubt that the plaintiff

17   can prove no set of facts in support of his claim which would entitle him to relief.” Hayes v. Idaho

18   Corr. Ctr., 849 F.3d 1204, 1208 (9th Cir. 2017).

19                                 II. PLAINTIFF’S ALLEGATIONS

20                  Plaintiff names seventeen employees or officials of the California Department of
21   Corrections and Rehabilitation (CDCR) as defendants: (1) Derek Cox, (2) C. Reynolds, (3) L.

22   Rochay, (4) M. Courtney, (5) F. Rodriguez, (6) H. Von Rader, (7) C. Goforth, (8) Munoz, (9)

23   Anaya, (10) P. Rose, (11) Parker, (12) D. Neland, (13) J. Quam, (14) Jones, (15) W. Hume, (16)

24   M. Voong, (17). R. Diaz. Id. Cox, Reynolds, Rochay, Courtney, Rodriguez, Von Rader, Goforth,

25   Munoz, and Anaya are correctional officers at High Desert State Prison (HDSP). ECF No. 12 at 1–

26   2. Rose, Parker, and Neland are each employed in some capacity at HDSP. Id. Jones and Hume are
27   correctional officers at California Medical Facility (CMF). Is. Diaz is the former secretary of

28   CDCR. Id. Voong and Quam are appeals coordinators. Id. Quam specifically works at HDSP. Id.
                                                        2
       Case 2:20-cv-00715-DMC Document 14 Filed 08/26/21 Page 3 of 11


 1                  Plaintiff’s complaint is mostly vague, and his discrete claims lack significant detail.

 2   Id. at 3–12. He brings a varied assortment of claims under the First, Fourth, Fifth, Eighth, Ninth,

 3   Thirteenth, and Fourteenth Amendments. Id. at 3–12. See id. Plaintiff’s claims jump forward and

 4   backward throughout 2019 and 2020, and the Court has here placed these allegations in what the

 5   Court has interpreted as the logical order of those allegations.

 6                  Plaintiff alleges that, around February 2019, Cox ransacked Plaintiff’s cell while he

 7   was in the emergency room following a seizure. Id. at 3. Cox allegedly stole hearing aids, stamps,

 8   and law books. Id. A few weeks later, Goforth and Munoz falsely accused Plaintiff of “gassing”

 9   Goforth. Id. at 4. They fabricated a rules violation report accusing Plaintiff of battery on a peace

10   officer. Id. Plaintiff contends that he has been denied property and injured by “slander, reprisal,

11   criminal charges, [and] fraud.” Id. Plaintiff contends that Cox, Goforth, and Munoz violated the

12   Eighth, Ninth, and Fourteenth Amendments. Id.

13                  Another few weeks later, around May 2019, Cox purportedly read aloud one of

14   Plaintiff’s grievances in front of other inmates. Id. at 6. Inmates threatened Plaintiff afterwards

15   whenever he left his cell. Id. Cox allegedly read the grievance aloud out of retaliation for Plaintiff’s

16   filing of a grievance against him. Id. Plaintiff believes Cox thus violated the Eighth, Ninth, and

17   Fourteenth Amendments. Id.

18                  Plaintiff suffered another seizure in June 2019. Id. at 7. When he woke up,

19   Rodriguez, Cox, Von Rader, and Anaya were assaulting him. Id. Reynolds, Rose, Parker, and

20   Neland stood by and watched the assault. Id. They did not intervene. Id. Plaintiff received injuries
21   to his eyes, lips, and teeth. Id. He suffers from agoraphobia and post-traumatic stress disorder. Id.

22   Plaintiff sues under the Fourth, Fifth, Eight, Ninth, and Fourteenth Amendments. Id.

23                  Plaintiff filed a grievance after he was assaulted. Id. at 8. He apparently received a

24   notice saying a grievance appeal would be processed by mid-August 2019. Id. When it was not

25   processed on time, Plaintiff filed a new grievance. Id. Quam allegedly rejected that grievance. Id.

26   Plaintiff made other submissions, but no response came. Id. Although Plaintiff alleges First, Fifth,
27   Ninth, and Fourteenth Amendment violations, he really appears to state he was denied due process.

28   Id. He also contends that appeals coordinators made administrative remedies “disappear.” Id.
                                                         3
       Case 2:20-cv-00715-DMC Document 14 Filed 08/26/21 Page 4 of 11


 1                    Sometime following the first grievance filing, in July, Rocha allegedly falsely stated

 2   that Plaintiff had been assigned staff assistance for some sort of disciplinary proceeding. Id. at 5.

 3   Defendant Courtney allegedly fabricated a staff assistant’s report. Id. Plaintiff was not able to

 4   collect evidence, call witnesses, or prepare for the disciplinary hearing. Id. As a result, Plaintiff lost

 5   150 days of credit. Id. Plaintiff cites the Fifth, Ninth, and Fourteenth Amendments but again really

 6   appears to mean to raise a due process claim. See id.

 7                    Plaintiff had other disciplinary hearings in August 2019. Id. at 9. Defendant Hume

 8   supposedly denied Plaintiff the right to be present at hearings for allegedly biting Cox’s finger and

 9   gassing Goforth. Id. Plaintiff was unable to call witnesses or present a defense. Id. Again citing

10   multiple constitutional amendments, Plaintiff once more apparently seeks to just raise a due process

11   claim. See id.

12                    The following year, in April 2020, prison officials allegedly cancelled a grievance

13   that Plaintiff filed. Id. at 10. CDCR denied the appeal as untimely. Id. Plaintiff contends, however,

14   that a notice in the grievance falsely reflected that Defendant Jones delivered the violation report

15   to Plaintiff a month earlier than he actually did (thus affecting the time period in which to challenge

16   the grievance). Id. Plaintiff contends that he was denied due process but once more cites the First,

17   Fifth, Ninth, and Fourteenth Amendments. Id.

18                    Plaintiff alleges a further due process violation related to the administrative

19   grievance process. Id. at 11. Voong allegedly would not accept administrative grievances, thus

20   preventing Plaintiff from exhausting his remedies. Id. Plaintiff cites the First, Ninth, and Fourteenth
21   Amendments. Id.

22                    Finally, Plaintiff asserts that former Secretary Diaz knowingly, voluntarily, and

23   intentionally housed Plaintiff in dangerous “zones” with inmates and officers who meant to do

24   Plaintiff harm. Id. at 12. Plaintiff claims violation of the First, Fourth, Fifth, Eighth, Ninth,

25   Thirteenth, and Fourteenth Amendments. Id.

26   ///
27   ///

28   ///
                                                          4
       Case 2:20-cv-00715-DMC Document 14 Filed 08/26/21 Page 5 of 11


 1                                            III. DISCUSSION

 2                  Liberally construed, for the purposes of screening, Plaintiff’s complaint states a few

 3   claims. Plaintiff states viable First and Eighth Amendment claims. To the extent Plaintiff may raise

 4   the First Amendment, Plaintiff’s fourth claim states a cognizable First Amendment action for Cox’s

 5   alleged retaliatory reading aloud of Plaintiff’s grievance. That claim also raises an Eighth

 6   Amendment issue sufficient to pass screening. Plaintiff also states cognizable Eighth Amendment

 7   excessive force claims where he alleges that Rodriguez, Cox, Von Rader, and Anaya assaulted him,

 8   and that Reynolds, Rose, Parker, and Neland stood watching the assault. Plaintiff’s other claims

 9   are defective. Insofar as Plaintiff alleges that Secretary Diaz was somehow personally and

10   knowingly involved in housing Plaintiff in units that posed a risk of serious harm, he states an

11   Eighth Amendment claim. At least for the limited purposes of screening, Plaintiff has also stated a

12   due process claim related to the procedures (or alleged lack of procedural protections) employed at

13   the alleged disciplinary proceedings. Finally, to the extent that the allegations of interference in the

14   grievance procedure may be liberally construed as First Amendment claims, those claims are also

15   cognizable at this early stage.

16                  Plaintiff’s viable claims notwithstanding, several claims are defective. Plaintiff also

17   restates defective claims that the Court identified in its previous screening order. See ECF No. 11.

18      A. The Fourth Amendment:

19                  The Fourth Amendment’s applicability in prison context is narrower than outside of

20   prison. See, e.g., United States v. Bare, 806 F.3d 1011, 1018 n.4 (9th Cir. 2015); Seaton v. Mayberg,
21   610 F.3d 530, 534–45 (9th Cir. 2010); Redick v. Sonora Police Dep’t, No. 1:21-cv-00287-NONE-

22   SAB, 2021 WL 3516657, at *4 (E.D. Cal. Aug. 20, 2021). Prisoners, for example, have no right of

23   privacy in their cells. Hudson v. Palmer, 468 U.S. 517, 525–26 (1984); United States v. Brice, 584

24   F. App’x 753, 754 (9th Cir. 2014).

25                  Nevertheless, the Ninth Circuit has held that, more generally, the Fourth

26   Amendment extends to prisoners. Thompson v. Souza, 111 F.3d 694, 699 (9th Cir. 1997). Jackson
27   v. CDCR, No. 1:07–cv–01414–LJO–SMS PC, 2009 WL 256967, at *2 & n.1 (E.D. Cal. Feb. 3,

28   2009). Searches must be reasonable. See, e.g., Byrd v. Maricopa Cty. Sheriff’s Dep’t, 629 F.3d at
                                                         5
      Case 2:20-cv-00715-DMC Document 14 Filed 08/26/21 Page 6 of 11


 1   1135, 1141 (9th Cir. 2011); Nunez v. Duncan, 591 F.3d 1217, 1227 (9th Cir. 2010); Michenfelder

 2   v. Sumner, 860 F.2d 328, 331 (9th Cir. 1988); 2021 WL 3516657, at *4; Jackson, 2009 WL 256967,

 3   at *2. And prisoners retain other limited rights to privacy. For example, prisoners have limited

 4   rights to shield themselves from being observed nude, and against abusive strip searches or strip

 5   searches by individuals of the opposite sex. See, e.g., Bell v. Wolfish, 441 U.S. 520, 560 (1979);

 6   Byrd, 629 F.3d at 1141–42; Michenfelder, 860 F.2d at 331–34; Jacobs v. CDCR, No. 1:20-cv-

 7   00547-BAM (PC), 2021 WL 1264636, at *9 (E.D. Cal. Apr. 6, 2021). Moreover, strip searches that

 8   are excessive, vindictive, harassing, or unrelated to a legitimate penological interest may also be

 9   unconstitutional. Michenfelder, 860 F.2d at 332.

10                  None of Plaintiff’s claims of assault or poor prison conditions, as currently pled,

11   implicate the Fourth Amendment. He does not allege, for example, an unreasonable strip search or

12   violation of a privacy right protected under the Fourth Amendment.

13         B. The Ninth Amendment:

14                  None of Plaintiff’s citations to the Ninth Amendment state a claim. The Ninth

15   Amendment states that “[t]he enumeration in the Constitution, of certain rights, shall not be

16   construed to deny or disparage others retained by the people.” U.S. Const. amend. IX. Although it

17   has been suggested that the Ninth Amendment safeguards rights that the first eight amendments do

18   not articulate, the Ninth Amendment has never been recognized as independently securing any right

19   for the purposes of a civil rights action. See, e.g., Nickler v. County of Clark, 752 F. App’x 427,

20   429 (9th Cir. 2018); Davis v. Folsom Cordova Unified School Dist., 674 F. App’x 715, 718 (9th
21   Cir. 2017); Faunce v. Gomez, 163 F.3d 605, *1 (1998); Strandberg v. City of Helena, 791 F.2d

22   744, 748 (9th Cir. 1986). Allegations premised on the Ninth Amendment fail to state a claim. See,

23   e.g., Ponce v. Hanford Police Dep’t K-9 Unit, No. 1:21-cv-1045-DAD-BAM, 2021 WL 3488503,

24   at *4 (E.D. Cal. Aug. 9, 2021); see also Strandberg, 791 F.2d at 748–49.

25   ///

26   ///
27   ///

28   ///
                                                        6
      Case 2:20-cv-00715-DMC Document 14 Filed 08/26/21 Page 7 of 11


 1      C. The Thirteenth Amendment:

 2                  Plaintiff does not state a claim for dangerous living conditions against Defendant

 3   Diaz under the Thirteenth Amendment. The Thirteenth Amendment abolished slavery in the United

 4   States. U.S. Const. amend. XIII. It also prohibits involuntary servitude except as punishment for

 5   conviction of criminal offense. Id. Plaintiff does not challenge or allege unconstitutional

 6   involuntary servitude. Cf. Brown v. Rasley, No. 1:13–cv–02084–AWI–BAM (PC), 2017 WL

 7   6344424, at *6 (E.D. Cal. Dec. 12. 2017).

 8      D. The Fifth Amendment:

 9                  Insofar as Plaintiff raises due process claims against CDCR officials, he may not do

10   so under the Fifth Amendment. The Fifth Amendment’s Due Process Clause restrains the federal

11   government, not state actors. Peoples v. Schwarzenegger, 402 F. App’x 204, 205 (2010); Bingue

12   v. Prunchak, 512 F.3d 1169, 1174 (9th Cir. 2008). The Fourteenth Amendment, which Plaintiff

13   also cites, secures due process from invasion by state officials. See Bingue, 512 F.3d at 1174; see

14   also Castillo v. McFadden, 399 F.3d 993, 1002 n.5 (9th Cir. 2005). CDCR officials are state actors.

15      E. Fourteenth Amendment Due Process Claims:

16                  The Fourteenth Amendment’s Due Process Clause protects against deprivation of

17   life, liberty, or property without due process of law. U.S. Const. amend. XIV, § 1. State action

18   violates the Fourteenth Amendment if it deprives a person “of a constitutionally protected liberty

19   or property interest” without affording satisfactory procedural protections. E.g., McQuillion v.

20   Duncan, 306 F.3d 895, 900 (9th Cir. 2002). At base, the Due Process Clause encompasses a promise
21   of fair procedure. See, e.g., Zinermon v. Burch, 494 U.S. 113, 125 (1990).

22                  In the context of procedural due process claims, it is not a deprivation itself that is

23   unlawful. Id. Rather, as implied above, what becomes unconstitutional is deprivation of a liberty or

24   property interest with sufficient due process. Id.; see S.B. by and through Kristina B. v. Cal. Dep’t

25   of Educ., 327 F. Supp. 3d 1218, 1247 (E.D. Cal. 2018). The violation actionable under § 1983 is

26   thus not complete at the time of a deprivation, but when the State fails to provide due process.
27   Zinermon, 494 U.S. at 126. Thus, in order to establish a procedural due process claim, plaintiffs

28   must show (1) a protected liberty or property interest (2) that the government deprived (3) without
                                                        7
       Case 2:20-cv-00715-DMC Document 14 Filed 08/26/21 Page 8 of 11


 1   adequate “process.” E.g., Hotop v. City of San Jose, 982 F.3d 710, 718 (9th Cir. 2020); Shanks v.

 2   Dressel, 540 F.3d 1082, 1090 (9th Cir. 2008); Brewster v. Board of Educ., 149 F.3d 971, 983 (9th

 3   Cir. 1998). Once the Court determines that a protected interest has been deprived, the question

 4   becomes what procedures satisfy “due process of law.” E.g., Lavan v. City of Los Angeles, 693

 5   F.3d 1022, 1031 (9th Cir. 2012); Brewster, 149 F.3d at 983.

 6                  As discussed below, however, Plaintiff has not established a threshold due process

 7   claims regarding prison grievance procedures or the alleged theft of his property. The Court thus

 8   forgoes any lengthy Fourteenth Amendment analysis.

 9             i. Plaintiff’s Property:

10                  Property is facially a protected interest under the Due Process Clause. U.S. Const.

11   amend. XIV, § 1. Deprivation of a property interest without due process of law is actionable under

12   § 1983. See Hotop, 982 F.3d at 718; Brewster, 149 F.3d at 983.

13                  As stated in the Court’s previous screening order, however, there is no cognizable §

14   1983 claim for deprivation of a property interest if the state provides an adequate post-deprivation

15   remedy. See, e.g., Zinermon, 494 U.S. at 129–32; Hudson v. Palmer, 468 U.S. 517, 533 (1984);

16   Barnett v. Centoni, 31 F.3d 813, 816–17 (9th Cir. 1994) (citing Cal. Gov't Code §§ 810–895) (“[A]

17   negligent or intentional deprivation of a prisoner's property fails to state a claim under section 1983

18   if the state has an adequate post deprivation remedy.”); see also ECF No. at 5. California law,

19   through the Government Claims Act, provides an adequate post-deprivation remedy for property

20   deprivations. E.g., Barnett, 31 F.3d at 816–17; see also Nible v. Fink, 828 F. App’x 463, 464 (9th
21   Cir. 2020); Maraglino v. Espinosa, 796 F. App’x 451, 451 (9th Cir. 2020); Burton v. Burton, No.

22   2:20-cv-02395-JDP (PC), 2021 WL 352148, at *1 (E.D. Cal. Feb. 2, 2021); Holt v. Alvarado, 1:19-

23   cv-00930-NONE-GSA-PC, 2020 WL 4922378, at *7 (E.D. Cal. Aug. 21, 2020).

24                  California offers Plaintiff an adequate post-deprivation remedy for the alleged

25   taking of his property like hearings aids and stamps. See Barnett, 31 F.3d at 816–17; Nible, 828 F.

26   App’x at 464. His due process claim cannot proceed.
27   ///

28   ///
                                                        8
      Case 2:20-cv-00715-DMC Document 14 Filed 08/26/21 Page 9 of 11


 1            ii. Administrative Grievances:

 2                  Where Plaintiff challenges, for example, the delays and rejections of his grievances,

 3   Plaintiff cannot state a due process claim. He has no independent due process rights regarding

 4   grievances or a particular grievance procedure.

 5                  It is well-established that prisoners possess a First Amendment right to file

 6   grievances. Brodheim v. Cry, 584 F.3d 1262, 1269 (9th Cir. 2009). And prisoners do not lose all

 7   their due process protections while incarcerated. E.g., Ramirez v. Galaza, 334 F.3d 850, 860 (9th

 8   Cir. 2003); see Chappell v. Mandeville, 706 F.3d 1052, 1062–63 (9th Cir. 2013). But prisoners

 9   have no entitlement to a particular grievance procedure. See Ramirez, 334 F.3d at 860; see also

10   Garcia v. Seeley, 854 F. App’x 882, 883 (9th Cir. 2021); Mann v. Adams, 855 F.2d 639, 640 (9th

11   Cir. 1988). A prison’s grievance procedure is a procedural right only. E.g., Holt v. Alvarado, No.

12   1:19-cv-00930-NONE-GSA-PC, 2020 WL 4922378, at *5 (E.D. Cal. Aug. 21, 2020); Johnson v.

13   Felker, No. 2:12–cv–02719 GEB KJN (PC), 2013 WL 6243280, at *6 (E.D. Cal. Dec. 3, 2013); see

14   Buckley v. Barlow, 997 F.2d 494, 495 (8th Cir. 1993); Woolery v. Shasta Cty. Jail, No. 2:21-cv-

15   0166 DB P, 2021 WL 1946512, at *4 (May 14, 2021). It does not confer any substantive right upon

16   prisoners. Woolery, 2021 WL 1946512, at *4. Even the nonexistence of, officials’ failure to

17   properly facilitate, an appeals process within a prison does not raise due process issues. See, e.g.,

18   id.; Johnson, 2013 WL 6243280, at *6.

19                  Even though Plaintiff challenges rejections and delays of his grievances, his claim

20   fails. Challenges to the adequacy of a prison’s administrative remedy process, as stated, do not
21   establish a claim. E.g., Ramirez, 334 F.3d at 860; Mann, 855 F.3d at 640. A standalone claim based

22   upon deprivation of a grievance procedure fails. E.g., Woolery, 2021 WL 1946512, at *4.

23                                          IV. CONCLUSION

24                  Because it is possible that some of the deficiencies identified in this order may be

25   cured by amending the complaint, Plaintiff is entitled to leave to amend prior to dismissal of the

26   entire action. See Lopez v. Smith, 203 F.3d 1122, 1126, 1131 (9th Cir. 2000) (en banc). Plaintiff is
27   informed that, as a general rule, an amended complaint supersedes the original complaint. See

28   Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). Thus, following dismissal with leave to
                                                       9
      Case 2:20-cv-00715-DMC Document 14 Filed 08/26/21 Page 10 of 11


 1   amend, all claims alleged in the original complaint which are not alleged in the amended complaint

 2   are waived. See King v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987). Therefore, if Plaintiff amends

 3   the complaint, the Court cannot refer to the prior pleading in order to make Plaintiff's amended

 4   complaint complete. See Local Rule 220. An amended complaint must be complete in itself without

 5   reference to any prior pleading. See id.

 6                  If Plaintiff chooses to amend the complaint, Plaintiff must demonstrate how the

 7   conditions complained of have resulted in a deprivation of Plaintiff’s constitutional rights. See Ellis

 8   v. Cassidy, 625 F.2d 227 (9th Cir. 1980). The complaint must allege in specific terms how each

 9   named defendant is involved and must set forth some affirmative link or connection between each

10   defendant’s actions and the claimed deprivation. See May v. Enomoto, 633 F.2d 164, 167 (9th Cir.

11   1980); Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).

12                  Because some of the defects identified in this order cannot be cured by amendment,

13   Plaintiff is not entitled to leave to amend as to such claims. Plaintiff, therefore, now has the

14   following choices: (1) Plaintiff may file an amended complaint which does not allege the claims

15   identified herein as incurable, in which case such claims will be deemed abandoned and the Court

16   will address the remaining claims; or (2) Plaintiff may file an amended complaint which continues

17   to allege claims identified as incurable, in which case the Court will issue findings and

18   recommendations that such claims be dismissed from this action, as well as such other orders and/or

19   findings and recommendations as may be necessary to address the remaining claims.

20                  Finally, Plaintiff is warned that failure to file an amended complaint within the time
21   provided in this order may be grounds for dismissal of this action. See Ferdik, 963 F.2d at 1260–

22   61; see also Local Rule 110. Plaintiff is also warned that a complaint which fails to comply with

23   Rule 8 may, in the Court’s discretion, be dismissed with prejudice pursuant to Rule 41(b). See

24   Nevijel v. North Coast Life Ins. Co., 651 F.2d 671, 673 (9th Cir. 1981).

25   ///

26   ///
27   ///

28   ///
                                                        10
      Case 2:20-cv-00715-DMC Document 14 Filed 08/26/21 Page 11 of 11


 1                 Accordingly, IT IS HEREBY ORDERED that:

 2                 1.      Plaintiff’s first amended complaint (ECF No. 12) is dismissed with leave to

 3   amend.

 4                 2.      Plaintiff shall file a second amended complaint within 30 days of the date of

 5   this order.

 6                 3.      The Clerk of the Court is directed to send Plaintiff a copy of the Court’s first

 7   screening order (ECF No. 11) alongside a copy of the present order.

 8

 9   Dated: August 26, 2021
                                                         ____________________________________
10                                                       DENNIS M. COTA
11                                                       UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      11
